DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between species I-II, as set forth in the Office action mailed on 02/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/24/2020 is withdrawn.  Claims 7-8 and 19-20, directed to species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A surveillance method comprising: 
receiving, by a point-of-sale (POS) apparatus, transaction information from a user;
transmitting, by the POS apparatus, the transaction information to a camera management apparatus;
transmitting, by the camera management apparatus, the transaction information to a camera;
capturing, by the camera, an image of a surveillance region corresponding to the transaction information based on receiving the transaction information from the camera management apparatus, wherein the surveillance region is distant from the position of the POS apparatus;
transmitting, by the camera, the captured image to the camera management apparatus; and
storing, by the camera management apparatus, the image transmitted by the camera and the transaction information, respectively, in a storage;


wherein the capturing, by the camera, the image of the surveillance region corresponding to the transaction information comprises sequentially capturing images of the plurality of surveillance regions,
wherein a first surveillance region among the plurality of surveillance regions corresponds to a first transaction information from a first customer, and a second surveillance region among the plurality of surveillance regions corresponds to a second transaction information from a second customer different from the first customer,
wherein the transaction information comprises a plurality of pieces of transaction information,
wherein the capturing, by the camera, the image of the surveillance region corresponding to the transaction information further comprises sequentially capturing images of the plurality of surveillance regions corresponding to the plurality of pieces of transaction information, and
wherein the sequentially capturing the images of the plurality of surveillance regions comprises:
capturing an image of the first surveillance region for a first predetermined amount of time; and
capturing an image of the second surveillance region for a second predetermined amount of time after the first predetermined amount of time.

2.    (Original) The surveillance method of claim 1, further comprising: 

transmitting, by the camera management apparatus, the completed transaction information to the camera; and
terminating, by the camera, the capturing of an image of a surveillance region corresponding to the completed transaction information based on receiving the completed transaction information.

3.    (Previously Presented) The surveillance method of claim 1, wherein 
the camera is a pan-tilt-zoom camera, and
the capturing, by the camera, the image of the surveillance region corresponding to the transaction information comprises controlling, by the controller included in the camera, the posture of the camera such that the camera captures the image of the surveillance region corresponding to the transaction information.

4.    (Cancelled)

5.    (Cancelled)

6. (Currently Amended) The surveillance method of claim [[4]] 1, wherein the sequentially capturing the images of the plurality of surveillance regions further comprises:
the second surveillance region after the capturing the image of the first surveillance region and before the capturing the image of the second surveillance region.

7.    (Original) The surveillance method of claim 1, wherein 
the camera is a fisheye camera, and
the storing the image transmitted by the camera comprises dewarping the image transmitted by the camera.

8.    (Original) The surveillance method of claim 1, wherein 
the camera is a fisheye camera, and
the capturing, by the camera, the image of the surveillance region corresponding to the transaction information comprises dewarping the captured image and transmitting the dewarped image to the camera management apparatus.

9.    (Original) The surveillance method of claim 1, further comprising:
searching for, by a processor included in the camera management apparatus, an image and the transaction information stored in the storage, respectively, by a user input by the user and based on the transaction information.

10.    (Previously Presented) The surveillance method of claim 9, further comprising:
receiving, by the POS apparatus, a tag corresponding to the transaction information from the user; and

wherein the searching for the image stored in the storage, comprises searching for the image stored in the storage based on the tag.

11.    (Original) The surveillance method of claim 1, wherein the receiving, by the POS apparatus, the transaction information from the user comprises receiving the transaction information from a plurality of POS apparatuses.

12.    (Original) The surveillance method of claim 1, wherein the transaction information comprises coordinates of the surveillance region corresponding to the transaction information.

13.    (Previously Presented) A surveillance camera comprising:
an image sensor capturing an image of a surveillance region corresponding to transaction information from a user, which is received by a point-of sale (POS) apparatus and is transmitted by the POS apparatus via a camera management apparatus, based on the transaction information being received, wherein the surveillance region is distant from the position of the POS apparatus; and
a communication interface transmitting the captured image and the transaction information to the camera management apparatus, such that the camera management apparatus stores the captured image and the transaction information,
wherein the surveillance region comprises a plurality of surveillance regions, and wherein the image sensor sequentially captures images of the plurality of surveillance regions,

wherein based on the transaction information comprising a plurality of pieces of transaction information, the surveillance camera sequentially captures images of the plurality of surveillance regions corresponding to the plurality of pieces of transaction information, and
wherein the sequentially capturing the images of the plurality of surveillance regions comprises:
capturing an image of the first surveillance region for a first predetermined amount of time; and
capturing an image of the second surveillance region for a second predetermined amount of time after the first predetermined amount of time.

14.    (Original) The surveillance camera of claim 13, wherein based on the communication interface receiving completed transaction information, which is received by the POS apparatus by the user and is transmitted by the POS apparatus via the camera management apparatus, the image sensor terminates the capturing of an image of a surveillance region corresponding to the completed transaction information.

15.    (Previously Presented) The surveillance camera of claim 13, wherein 
the surveillance camera is a pan-tilt-zoom camera, and


16.    (Cancelled)

17.    (Cancelled)

18.    (Cancelled)

19.    (Original) The surveillance camera of claim 13, wherein the surveillance camera is a fisheye camera.

20.    (Original) The surveillance camera of claim 19, wherein the communication interface dewarps the captured image and transmits the dewarped image to the camera management apparatus.

Allowable Subject Matter
Claims 1-3, 6-15, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

wherein the capturing, by the camera, the image of the surveillance region corresponding to the transaction information comprises sequentially capturing images of the plurality of surveillance regions,
wherein a first surveillance region among the plurality of surveillance regions corresponds to a first transaction information from a first customer, and a second surveillance region among the plurality of surveillance regions corresponds to a second transaction information from a second customer different from the first customer,
wherein the transaction information comprises a plurality of pieces of transaction information,
wherein the capturing, by the camera, the image of the surveillance region corresponding to the transaction information further comprises sequentially capturing images of the plurality of surveillance regions corresponding to the plurality of pieces of transaction information, and
wherein the sequentially capturing the images of the plurality of surveillance regions comprises:
capturing an image of the first surveillance region for a first predetermined amount of time; and
capturing an image of the second surveillance region for a second predetermined amount of time after the first predetermined amount of time” with limitations taken within others in the claims. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482